DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 19 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Specification
The disclosure is objected to because of the following informalities: 
para 0022 second sentence: "a giant matnetoresistive (GMR) element." should be "a giant magnetoresistive (GMR) element.".  
para 0024 fifth sentence: "an Arbeitskreis -encoded signal (e.g., an AK-encoded signal)" is unclear as it is not an English word.  
Appropriate correction is required.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.  

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"configured to: ... generate an output signal, the output signal being generated further based on the first signal and the second signal." in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.  


Claim 9-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claim 9, the claim limitation “the processing circuitry being configured to: ... generate an output signal, the output signal being generated further based on the first signal and the second signal.” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of an adequate algorithm to perform the claimed function.  In particular, the specification states  "generate an output signal, the output signal being generated further based on the first signal and the second signal". The specification does not provide sufficient details such that one of ordinary skill in the art would understand how the output signal is generated.   Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.  

Claims 10-16 are rejected for the reasons above due to their dependence on the rejected base claim 9.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.  

Claim 9-16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Regarding claim 9, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide an adequate algorithm to perform the claimed function of generating an output signal.  The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail.  
Claims 10-16 are rejected for the reasons above due to their dependence on the rejected base claim 9.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  


Claim(s) 1-7, 9-15, & 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7253614 B2 (Forrest) in view of US 9389060 B2 (Romero) in view of US 10845434 B2 (Fernandez).  

Regarding claim 1, Forrest teaches a method for use in a sensor that is arranged to sense a magnetic field (Fig. 1 three magnetic field sensing elements 104a-104c), … , wherein: (i) the first signal is generated by one or more first magnetic field sensing elements in response to the magnetic field, (ii) the second signal is generated by one or more second magnetic field sensing elements in response to the magnetic field (Fig. 1 three magnetic field sensing elements 104a-104c, each element generates a signal in response to the magnetic field), and (iii) the magnetic field is associated with a rotating target (column 4 lines 65-67: rotating target is rotating gear 102);
Forrest does not teach … the method comprising: calculating a value of an average phase offset between a first signal and a second signal.  … storing the value of the average phase offset between the first signal and the second signal at an address in a non-volatile memory of the sensor; when the sensor is restarted, copying the value of the average phase offset from the address in the non-volatile memory to a working memory of the sensor; and using the copy of the value of the average phase offset that is stored in the working memory of the sensor to generate an output signal, the output signal being generated further based on the first signal and the second signal.  
Romero teaches … the method comprising: calculating a value of an average phase offset between a first signal and a second signal (column 15 lines 6-15: “As described below in conjunction with FIG. 6, in some embodiments, angle error variations as a function of temperature of each parameter (average, and also amplitude and phase of each harmonic component) are approximated between pairs of stored average, amplitude, and phase values using a piecewise-linear interpolation”), …  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Forrest with the teachings of Romero.  One would have added to the multiple magnetic sensing elements of Forrest the averages of phase information of Romero.  The motivation would have been to enable angle error corrections.  
Fernandez teaches storing the value of the average phase offset between the first signal and the second signal at an address in a non-volatile memory of the sensor (column 31 lines 53-59: “The threshold module 1400a includes a memory device 1408, which can be a nonvolatile memory device, for example, an EEPROM. Memory 1408 can include a stored threshold memory region 1410 coupled to receive and to store various threshold related values, including a plurality of threshold temperature values, each associated with a respective temperature.”); when the sensor is restarted, copying the value of the average phase offset from the address in the non-volatile memory to a working memory of the sensor (Fig. 15 block 1510); and using the copy of the value of the average phase offset that is stored in the working memory of the sensor to generate an output signal, the output signal being generated further based on the first signal and the second signal (Fig. 7 box 738, working memory is the “offset adjust register” which is volatile memory).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Forrest in view of Romero with the teachings of Fernandez.  One would have added to the multiple magnetic sensing elements with phase information of Forrest in view of Romero the non-volatile memory of Fernandez.  The motivation would have been to have previous measurements ready to load into the device upon powering up the device.  

Regarding claim 2, Forrest in view of Romero in view of Fernandez teach the method of claim 1.  
Neither Forrest nor Romero teach wherein storing the value of the average phase offset between the first signal and the second signal includes overwriting a factory-programmed phase offset value.  
Fernandez teaches wherein storing the value of the average phase offset between the first signal and the second signal includes overwriting a factory-programmed phase offset value (column 31 line 66 to column 32 line 18: system can rewrite data if it is determined that better data is available).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Forrest in view of Romero in view of Fernandez with the further teachings of Fernandez.  One would have added to the multiple magnetic sensing elements with phase information and non-volatile memory of Forrest in view of Romero in view of Fernandez the ability to overwrite data if better data is available of Fernandez.  The motivation would have been that using more up to date information should provide better results.  

Regarding claim 3, Forrest in view of Romero in view of Fernandez teach the method of claim 1.  
Neither Forrest nor Romero explicitly teach wherein the value of the average phase offset is calculated and stored in the non-volatile memory when the sensor is started for the first time.  
Fernandez does teach wherein the value of the average phase offset is calculated and stored in the non-volatile memory when the sensor is started for the first time (Fig. 4 communication link 438, column 10 lines 32-42: information including the offsets can be stored in non-volatile memory (e.g. EEPROM) subject to a signal on communication link 438, Fig. 10 box 1016 writing to memory region 910).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Forrest in view of Romero in view of Fernandez with the further teachings of Fernandez.  One would have added to the multiple magnetic sensing elements with phase information and non-volatile memory of Forrest in view of Romero in view of Fernandez the storing to non-volatile memory upon starting for the first time of Fernandez.  

Regarding claim 4, Forrest in view of Romero in view of Fernandez teach the method of claim 1.  
Neither Forrest nor Romero teach wherein the value of the average phase offset is stored in the non-volatile memory when a temperature associated with the sensor is below a threshold temperature.  
Fernandez further teaches wherein the value of the average phase offset is stored in the non-volatile memory when a temperature associated with the sensor is below a threshold temperature (column 4 lines 3-10: there is a temperature threshold below which measured values of the magnetic field are stored to memory).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Forrest in view of Romero in view of Fernandez with the further teachings of Fernandez.  One would have added to the multiple magnetic sensing elements with phase information and non-volatile memory of Forrest in view of Romero in view of Fernandez the low temperature threshold which triggers saving of magnetic field information to the non-volatile memory of Fernandez.  

Regarding claim 5, Forrest in view of Romero in view of Fernandez teach the method of claim 1.   
Forest further teaches wherein the average value of the phase offset is calculated after the target has entered a state of true rotation (Fig.1 vibration processor 118, column 5 lines 16-32: system determines whether the system is actually rotating or just vibrating using the vibration processor 118 and once determined to be rotating and not just vibrating it would perform operations related to rotation of the gear such as calculating phase offsets).

Regarding claim 6, Forrest in view of Romero in view of Fernandez teach the method of claim 1.  
	Neither Forrest nor Fernandez teach further comprising calculating a difference between the average offset and a phase difference value that is currently stored in the non-volatile memory, wherein the average offset is stored in the non-volatile memory when the difference is less than a predetermined threshold.  
Romero further teaches further comprising calculating a difference between the average offset and a phase difference value that is currently stored in the non-volatile memory, wherein the average offset is stored in the non-volatile memory when the difference is less than a predetermined threshold (Fig. 3 angle error value 138a, column 8 lines 3-24: the system determines if there is a correction that will give a more accurate estimation of the angle of the magnetic field).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Forrest in view of Romero in view of Fernandez with the further teachings of Romero.  One would have added to the multiple magnetic sensing elements with phase information and non-volatile memory of Forrest in view of Romero in view of Fernandez the angle error correction module 138 of Romero.  The motivation would have been to use more accurate values for the magnetic field which would enable better results.  

Regarding claim 7, Forrest in view of Romero in view of Fernandez teaches the method of claim 1.  
Forest further teaches wherein each of the first and second magnetic field sensing elements includes a giant magnetoresistance (GMR) element or a Hall element (column 1 lines 26-32: ‘magnetic field sensing elements’ are either Hall elements or magnetoresistive devices, column 4 lines 63-67: system of Forrest uses ‘magnetic field sensing elements’), and the output signal is indicative of speed of rotation of the target (column 5 lines 29: system detects the speed of rotation of a target/wheel).  

Regarding claim 9, Forrest teaches a sensor (Fig. 1 three magnetic field sensing elements 104a-104c), … one or more first magnetic field sensing elements that are arranged to generate a first signal, the first signal being generated in response to a magnetic field that is associated with a rotating target (column 4 lines 65-67: rotating target is rotating gear 102); one or more second magnetic field sensing elements that are arranged to generate a second signal, the second signal being generated in response to the magnetic field (Fig. 1 three magnetic field sensing elements 104a-104c, each element generates a signal in response to the magnetic field) …
	Forrest does not teach the processing circuitry being configured to: calculate a value of an average phase offset between the first signal and the second signal … comprising: a volatile memory a non-volatile memory; … ; and a processing circuitry that is operatively coupled to the non-volatile memory and the volatile memory, … ; store the value of the average phase offset between the first signal and the second signal at an address in the non-volatile memory; when the sensor is restarted, copy the value of the average phase offset from the address in the non-volatile memory to the volatile memory; and use the copy of the value of the average phase offset that is stored in the volatile memory to generate an output signal, the output signal being generated further based on the first signal and the second signal.  
Romero teaches the processing circuitry being configured to: calculate a value of an average phase offset between the first signal and the second signal (column 15 lines 6-15: “As described below in conjunction with FIG. 6, in some embodiments, angle error variations as a function of temperature of each parameter (average, and also amplitude and phase of each harmonic component) are approximated between pairs of stored average, amplitude, and phase values using a piecewise-linear interpolation”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Forrest with the teachings of Romero.  One would have added to the multiple magnetic sensing elements of Forrest the averages of phase information of Romero.  The motivation would have been to enable angle error corrections.  
Fernandez teaches comprising: a volatile memory (Fig. 7 box 738, working memory is the “offset adjust register” which is volatile memory); a non-volatile memory (column 31 lines 53-59: “The threshold module 1400a includes a memory device 1408, which can be a nonvolatile memory device, for example, an EEPROM. Memory 1408 can include a stored threshold memory region 1410 coupled to receive and to store various threshold related values, including a plurality of threshold temperature values, each associated with a respective temperature.”); … ; and a processing circuitry that is operatively coupled to the non-volatile memory and the volatile memory (Fig. 4 combining processor 428), … ; store the value of the average phase offset between the first signal and the second signal at an address in the non-volatile memory (column 31 lines 53-59: “The threshold module 1400a includes a memory device 1408, which can be a nonvolatile memory device, for example, an EEPROM. Memory 1408 can include a stored threshold memory region 1410 coupled to receive and to store various threshold related values, including a plurality of threshold temperature values, each associated with a respective temperature.”); when the sensor is restarted, copy the value of the average phase offset from the address in the non-volatile memory to the volatile memory (Fig. 15 block 1510); and use the copy of the value of the average phase offset that is stored in the volatile memory to generate an output signal, the output signal being generated further based on the first signal and the second signal (Fig. 7 box 738, working memory is the “offset adjust register” which is volatile memory).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Forrest in view of Romero with the teachings of Fernandez.  One would have added to the multiple magnetic sensing elements with phase information of Forrest in view of Romero the non-volatile memory of Fernandez.  The motivation would have been to have previous measurements ready to load into the device upon powering up the device.  

Regarding claim 10, Forrest in view of Romero in view of Fernandez teach the sensor of claim 9.  
Neither Forrest nor Romero teach wherein storing the value of the average phase offset between the first signal and the second signal includes overwriting a factory-programmed phase offset value.  
 	Fernandez teaches wherein storing the value of the average phase offset between the first signal and the second signal includes overwriting a factory-programmed phase offset value (column 31 line 66 to column 32 line 18: system can rewrite data if it is determined that better data is available).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Forrest in view of Romero in view of Fernandez with the further teachings of Fernandez.  One would have added to the multiple magnetic sensing elements with phase information and non-volatile memory of Forrest in view of Romero in view of Fernandez the ability to overwrite data if better data is available of Fernandez.  The motivation would have been that using more up to date information should provide better results.  

Regarding claim 11, Forrest in view of Romero in view of Fernandez teach the sensor of claim 9.  
Neither Forrest nor Romero explicitly teach wherein the value of the average phase offset is calculated and stored in the non-volatile memory when the sensor is started for the first time.  
Fernandez teaches wherein the value of the average phase offset is calculated and stored in the non-volatile memory when the sensor is started for the first time (Fig. 4 communication link 438, column 10 lines 32-42: information including the offsets can be stored in non-volatile memory (e.g. EEPROM) subject to a signal on communication link 438, Fig. 10 box 1016 writing to memory region 910).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Forrest in view of Romero in view of Fernandez with the further teachings of Fernandez.  One would have added to the multiple magnetic sensing elements with phase information and non-volatile memory of Forrest in view of Romero in view of Fernandez the storing to non-volatile memory upon starting for the first time of Fernandez.  

Regarding claim 12, Forrest in view of Romero in view of Fernandez teach the sensor of claim 9.  
Neither Forrest nor Romero teach wherein the value of the average phase offset is stored in the non-volatile memory when a temperature associated with the sensor is below a threshold temperature.  
Fernandez teaches wherein the value of the average phase offset is stored in the non-volatile memory when a temperature associated with the sensor is below a threshold temperature (column 4 lines 3-10: there is a temperature threshold below which measured values of the magnetic field are stored to memory).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Forrest in view of Romero in view of Fernandez with the further teachings of Fernandez.  One would have added to the multiple magnetic sensing elements with phase information and non-volatile memory of Forrest in view of Romero in view of Fernandez the low temperature threshold which triggers saving of magnetic field information to the non-volatile memory of Fernandez.  

Regarding claim 13, Forrest in view of Romero in view of Fernandez teach the sensor of claim 9.  
Forest further teaches wherein the average value of the phase offset between the first signal and the second signal is calculated after the target has entered a state of true rotation (Fig.1 vibration processor 118, column 5 lines 16-32: system determines whether the system is actually rotating or just vibrating using the vibration processor 118 and once determined to be rotating and not just vibrating it would perform operations related to rotation of the gear such as calculating phase offsets).

Regarding claim 14, Forrest in view of Romero in view of Fernandez teach the sensor of claim 9.  
Neither Forrest nor Fernandez teach wherein the processing circuitry is further configured to calculate a difference between the average offset and a phase difference value that is currently stored in the non-volatile memory, and the average offset is stored in the non-volatile memory when the difference is less than a predetermined threshold.  
Romero further teaches wherein the processing circuitry is further configured to calculate a difference between the average offset and a phase difference value that is currently stored in the non-volatile memory, and the average offset is stored in the non-volatile memory when the difference is less than a predetermined threshold (Fig. 3 angle error value 138a, column 8 lines 3-24: the system determines if there is a correction that will give a more accurate estimation of the angle of the magnetic field).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Forrest in view of Romero in view of Fernandez with the further teachings of Romero.  One would have added to the multiple magnetic sensing elements with phase information and non-volatile memory of Forrest in view of Romero in view of Fernandez the angle error correction module 138 of Romero.  The motivation would have been to use more accurate values for the magnetic field which would enable better results.  

Regarding claim 15, Forrest in view of Romero in view of Fernandez teaches the sensor of claim 9.  
Forest further teaches wherein each of the first and second magnetic field sensing elements includes a giant magnetoresistance (GMR) element or a Hall element (column 1 lines 26-32: ‘magnetic field sensing elements’ are either Hall elements or magnetoresistive devices, column 4 lines 63-67: system of Forrest uses ‘magnetic field sensing elements’), and the output signal is indicative of speed of rotation of the target (column 5 lines 29: system detects the speed of rotation of a target/wheel).  

Regarding claim 17, Forrest teaches non-transitory medium storing one or more processor-executable instructions (column 10 lines 18-30: system has processor executable instructions and therefore must have a non-transitory medium to store those instructions), … wherein: (i) the first signal is generated by one or more first magnetic field sensing elements in response to the magnetic field, (ii) the second signal is generated by one or more second magnetic field sensing elements in response to the magnetic field (Fig. 1 three magnetic field sensing elements 104a-104c, each element generates a signal in response to the magnetic field), and (iii) the magnetic field is associated with a rotating target (column 4 lines 65-67: rotating target is rotating gear 102).  
Forrest does not teach … which, when executed by a processing circuitry of a sensor, cause the processing circuity to perform the operations of: calculating a value of an average phase offset between a first signal and a second signal … storing the value of the average phase offset between the first signal and the second signal at an address in a non-volatile memory of the sensor; when the sensor is restarted, copying the value of the average phase offset from the address in the non-volatile memory to an address in a working memory of the sensor; and using the copy of the value of the average phase offset that is stored in the working memory of the sensor to generate an output signal, the output signal being generated further based on the first signal and the second signal.  
Romero teaches … which, when executed by a processing circuitry of a sensor, cause the processing circuity to perform the operations of: calculating a value of an average phase offset between a first signal and a second signal (column 15 lines 6-15: “As described below in conjunction with FIG. 6, in some embodiments, angle error variations as a function of temperature of each parameter (average, and also amplitude and phase of each harmonic component) are approximated between pairs of stored average, amplitude, and phase values using a piecewise-linear interpolation”), … ; 
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the instructions taught by Forrest with the teachings of Romero.  One would have added to the multiple magnetic sensing elements of Forrest the averages of phase information of Romero.  The motivation would have been to enable angle error corrections.  
Fernandez teaches storing the value of the average phase offset between the first signal and the second signal at an address in a non-volatile memory of the sensor (column 31 lines 53-59: “The threshold module 1400a includes a memory device 1408, which can be a nonvolatile memory device, for example, an EEPROM. Memory 1408 can include a stored threshold memory region 1410 coupled to receive and to store various threshold related values, including a plurality of threshold temperature values, each associated with a respective temperature.”); when the sensor is restarted, copying the value of the average phase offset from the address in the non-volatile memory to an address in a working memory of the sensor (Fig. 15 block 1510); and using the copy of the value of the average phase offset that is stored in the working memory of the sensor to generate an output signal, the output signal being generated further based on the first signal and the second signal (Fig. 7 box 738, working memory is the “offset adjust register” which is volatile memory).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the instructions taught by Forrest in view of Romero with the teachings of Fernandez.  One would have added to the multiple magnetic sensing elements with phase information of Forrest in view of Romero the non-volatile memory of Fernandez.  The motivation would have been to have previous measurements ready to load into the device upon powering up the device.  

Regarding claim 18, Forrest in view of Romero in view of Fernandez teach the non-transitory medium of claim 17.  
Neither Forrest nor Romero teach wherein storing the value of the average phase offset between the first signal and the second signal includes overwriting a factory- programmed phase offset value.  
Fernandez teaches wherein storing the value of the average phase offset between the first signal and the second signal includes overwriting a factory- programmed phase offset value (column 31 line 66 to column 32 line 18: system can rewrite data if it is determined that better data is available).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the instructions taught by Forrest in view of Romero in view of Fernandez with the further teachings of Fernandez.  One would have added to the multiple magnetic sensing elements with phase information and non-volatile memory of Forrest in view of Romero in view of Fernandez the ability to overwrite data if better data is available of Fernandez.  The motivation would have been that using more up to date information should provide better results.  

Regarding claim 19, Forrest in view of Romero in view of Fernandez teach the non-transitory medium of claim 17.  
Neither Forrest nor Romero explicitly teach wherein the value of the average phase offset is calculated and stored in the non-volatile memory when the sensor is started for the first time.  
Fernandez teaches wherein the value of the average phase offset is calculated and stored in the non-volatile memory when the sensor is started for the first time (Fig. 4 communication link 438, column 10 lines 32-42: information including the offsets can be stored in non-volatile memory (e.g. EEPROM) subject to a signal on communication link 438, Fig. 10 box 1016 writing to memory region 910).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the instructions taught by Forrest in view of Romero in view of Fernandez with the further teachings of Fernandez.  One would have added to the multiple magnetic sensing elements with phase information and non-volatile memory of Forrest in view of Romero in view of Fernandez the storing to non-volatile memory upon starting for the first time of Fernandez.  

Regarding claim 20, Forrest in view of Romero in view of Fernandez teach he non-transitory medium of claim 17.  
Neither Forrest nor Romero teach wherein the value of the average phase offset is stored in the non-volatile memory when a temperature associated with the sensor is below a threshold temperature.  
Fernandez teaches wherein the value of the average phase offset is stored in the non-volatile memory when a temperature associated with the sensor is below a threshold temperature (column 4 lines 3-10: there is a temperature threshold below which measured values of the magnetic field are stored to memory).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the instructions taught by Forrest in view of Romero in view of Fernandez with the further teachings of Fernandez.  One would have added to the multiple magnetic sensing elements with phase information and non-volatile memory of Forrest in view of Romero in view of Fernandez the low temperature threshold which triggers saving of magnetic field information to the non-volatile memory of Fernandez.  

Regarding claim 21, Forrest in view of Romero in view of Fernandez teach the non-transitory medium of claim 17.  
Forest further teaches wherein the average value of the phase offset between the first signal and the second signal is calculated after the target has entered a state of true rotation (Fig.1 vibration processor 118, column 5 lines 16-32: system determines whether the system is actually rotating or just vibrating using the vibration processor 118 and once determined to be rotating and not just vibrating it would perform operations related to rotation of the gear such as calculating phase offsets).

Regarding claim 22, Forrest in view of Romero in view of Fernandez teach he non-transitory medium of claim 17.  
Neither Forrest nor Fernandez teach wherein the one or more processor- executable instructions, when executed by the processing circuitry of the sensor, further cause the processing circuitry to calculate a difference between the average offset and a phase difference value that is currently stored in the non-volatile memory, and the average offset is stored in the non-volatile memory when the difference is less than a predetermined threshold.  
Romero teaches wherein the one or more processor- executable instructions, when executed by the processing circuitry of the sensor, further cause the processing circuitry to calculate a difference between the average offset and a phase difference value that is currently stored in the non-volatile memory, and the average offset is stored in the non-volatile memory when the difference is less than a predetermined threshold (Fig. 3 angle error value 138a, column 8 lines 3-24: the system determines if there is a correction that will give a more accurate estimation of the angle of the magnetic field).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the instructions taught by Forrest in view of Romero in view of Fernandez with the further teachings of Romero.  One would have added to the multiple magnetic sensing elements with phase information and non-volatile memory of Forrest in view of Romero in view of Fernandez the angle error correction module 138 of Romero.  The motivation would have been to use more accurate values for the magnetic field which would enable better results.  

Claim(s) 8, & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7253614 B2 (Forrest) in view of US 9389060 B2 (Romero) in view of US 10845434 B2 (Fernandez) in view of US 7250881 B2 (Kiriyama).  

Regarding claim 8, Forrest in view of Romero in view of Fernandez teach the method of claim 1.  
Neither Forrest nor Romero nor Fernandez teach wherein calculating the value of the average phase offset between the first signal and the second signal includes calculating the average of a plurality of phase offset values, and calculating each of the plurality of phase offset values includes: calculating a first phase of the first signal based on a Fast Fourier Transform of the first signal; calculating a second phase of the second signal based on a Fast Fourier Transform of the second signal; and calculating a difference between the first phase and a second phase.  
Kiriyama teaches wherein calculating the value of the average phase offset between the first signal and the second signal includes calculating the average of a plurality of phase offset values (column 6 lines 8-24: system runs multiple times so that the sum of the correction values to converges to the average), and calculating each of the plurality of phase offset values includes: calculating a first phase of the first signal based on a Fast Fourier Transform of the first signal (Fig. 2 box s12, column 6 lines 25-29: system outputs signals which are amplitude phase and offset corrected, column 7 lines 43-65: system takes Fourier transforms of the signals to determine the offsets, column 8 lines 3-19: φ3 is an angle from the coordinate origin/(phase)); calculating a second phase of the second signal based on a Fast Fourier Transform of the second signal (Fig. 2 box s12, column 6 lines 25-29: system outputs signals which are amplitude phase and offset corrected, column 7 lines 43-65: system takes Fourier transforms of the signals to determine the offsets, column 8 lines 3-19: φ3 is an angle from the coordinate origin/(phase)); and calculating a difference between the first phase and a second phase (column 2 lines 43-50: encoder determines a phase difference between the phases of the two signals).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Forrest in view of Romero in view of Fernandez with the teachings of Kiriyama.  One would have added to the multiple magnetic sensing elements with phase information and non-volatile memory of Forrest in view of Romero in view of Fernandez the use of fast Fourier transforms and iteration to converge on an average phase of Kiriyama.  The motivation would be to have a system which would be more stable and wouldn’t be as susceptible to outliers in the signals.  

Regarding claim 16, Forrest in view of Romero in view of Fernandez teach the sensor of claim 9.  
Neither Forrest nor Romero nor Fernandez teach wherein calculating the value of the average phase offset between the first signal and the second signal includes calculating the average of a plurality of phase offset values, and calculating each of the plurality of phase offset values includes: calculating a first phase of the first signal based on a Fast Fourier Transform of the first signal; calculating a second phase of the second signal based on a Fast Fourier Transform of the second signal; and calculating a difference between the first phase and a second phase.  
Kiriyama teaches wherein calculating the value of the average phase offset between the first signal and the second signal includes calculating the average of a plurality of phase offset values (column 6 lines 8-24: system runs multiple times so that the sum of the correction values to converges to the average), and calculating each of the plurality of phase offset values includes: calculating a first phase of the first signal based on a Fast Fourier Transform of the first signal (Fig. 2 box s12, column 6 lines 25-29: system outputs signals which are amplitude phase and offset corrected, column 7 lines 43-65: system takes Fourier transforms of the signals to determine the offsets, column 8 lines 3-19: φ3 is an angle from the coordinate origin/(phase)); calculating a second phase of the second signal based on a Fast Fourier Transform of the second signal (Fig. 2 box s12, column 6 lines 25-29: system outputs signals which are amplitude phase and offset corrected, column 7 lines 43-65: system takes Fourier transforms of the signals to determine the offsets, column 8 lines 3-19: φ3 is an angle from the coordinate origin/(phase)); and calculating a difference between the first phase and a second phase (column 2 lines 43-50: encoder determines a phase difference between the phases of the two signals).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Forrest in view of Romero in view of Fernandez with the teachings of Kiriyama.  One would have added to the multiple magnetic sensing elements with phase information and non-volatile memory of Forrest in view of Romero in view of Fernandez the use of fast Fourier transforms and iteration to converge on an average phase of Kiriyama.  The motivation would be to have a system which would be more stable and wouldn’t be as susceptible to outliers in the signals.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/Examiner, Art Unit 2858                                                                                                                                                                                                        
/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2858